DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20, as filed on 03/19/2021, are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-III, as set forth in the Office action mailed on 12/14/2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 08/10/2019 are acceptable.

Allowable Subject Matter
Claims 1-9, 11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a reactor comprising: a reactor body having three fixing portions for fixing the reactor body to the installation destination object, at least one of the fixing portions having an extending portion formed by extending the resin member, the extending portion is flexible in at least one direction among a height direction of the reactor and a lateral direction vertical to the height direction, at least a portion of the extending portion is longer than a minimum width of an edge portion around the screw through-hole formed in the extending portion, and the edge portion around the screw through-hole is thicker than any other portion of the extending portion.
Claim 4 recites, inter alia, a reactor comprising: a reactor body having three fixing portions for fixing the reactor body to the installation destination object, at least one of the fixing portions having an extending portion formed by extending the resin member, the extending portion is flexible in at least one direction among a height direction of the reactor and a lateral direction vertical to the height direction, two or more fixing portions have extending portions, and lengths of the extending portions are different from each other.
Claim 8 recites, inter alia, a reactor comprising: a reactor body having three fixing portions for fixing the reactor body to the installation destination object, at least one of the fixing portions having an extending portion formed by extending the resin member, the extending portion is flexible in at least one direction among a height direction of the reactor and a lateral 
Claim 18 recites, inter alia, a reactor comprising: a case that is substantially rectangular and houses the reactor body, wherein the reactor body has: no more and no less than three fixing portions for fixing the reactor body to the case, at least one of the fixing portions having an extending portion formed by extending the resin member, the case has: sidewalls that are flexible; the extending portion is formed in a direction extending outward from the bent portion of the yoke portion, the extending portion is flexible in at least one direction among a height direction of the reactor and a lateral direction vertical to the height direction, at least a portion of the extending portion is longer than a minimum width of an edge portion around the screw through-hole formed in the extending portion, and the edge portion around the screw through-hole is thicker than any other portion of the extending portion.
Claim 19 recites, inter alia, a reactor comprising: a case that is substantially rectangular and houses the reactor body, wherein the reactor body has: no more and no less than three fixing portions for fixing the reactor body to the case, at least one of the fixing portions having an extending portion formed by extending the resin member, and the case has:
sidewalls that are flexible; and the extending portion is flexible in at least one direction among a height direction of the reactor and a lateral direction vertical to the height direction,
a screw through-hole to be fastened with the mount portion is formed at a tip of the extending portion, two or more fixing portions have extending portions, and lengths of the extending portions are different from each other.
Claim 20 recites, inter alia, a reactor comprising: a case that is substantially rectangular and houses the reactor body, wherein the reactor body has: no more and no less than three 
sidewalls that are flexible; and the extending portion is formed in a direction extending outward from the bent portion of the yoke portion, the extending portion is flexible in at least one direction among a height direction of the reactor and a lateral direction vertical to the height direction, the fixing portions include protruding portions at the tips of the extending portions, the protruding portions projecting toward the case from the extending portions in the lateral direction and projecting in the height direction of the reactor, and the mount portions include positioning holes, into which the protruding portions are inserted, at top surface portions of the sidewalls.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837